--------------------------------------------------------------------------------

Exhibit 10.1
 
[image00004.jpg]
 
June 8, 2018
 
PERSONAL AND CONFIDENTIAL
 
James Keeley
 
Re: Offer of Employment
 
Dear James:
 
We are pleased to extend this offer to you to join Internap Corporation as our
Chief Financial Officer beginning on Monday, June 11, 2018. In this position,
you will report to me. You will be based in our Reston, VA office, with an
expectation that you will travel to Atlanta on a regular basis. We are excited
that you have chosen to become part of our highly motivated team and believe you
will become a key player in INAP’s success
 

  ·
You will receive a starting base salary of $10,576.92 ($275,000 on an annualized
basis) per pay- period less payroll deductions and all required withholdings.
You will also be subject to review through our performance evaluation process.

 

·
You will be eligible to participate in the INAP 2018 Short Term Incentive Plan
(“STIP”). Any payments that may be made to you will be based on INAP’s
achievement of goals approved by the Board of Directors. Your initial bonus
opportunity under the Incentive Plan will be 50% of your 2018 actual earned base
salary, subject to the terms of the Incentive Plan.

 

·
You will also be eligible for a pro-rated annual grant based on your hire date
in accordance with INAP’s 2018 Long Term Incentive Plan (“LTIP”) or equivalent,
equal to 100% of your base salary at the discretion of the Compensation
Committee and based on performance. The annual grant may be in the form of
restricted stock and will be subject to a three-year vest; no less than 50% of
the grant will be subject to time, and 50% will be subject to performance as
part of the Compensation Committee’s approve metrics and the committee’s
discretion.

 
All vesting is subject to you being an employee in good standing on each date of
vesting. All shares are governed by the language in our incentive stock plan (a
copy of which will be mailed to you separately) as well as the actual grant
documents which define the specific terms of your grant. You will be subject to
INAP’s Insider Trading Policy.
 

·
You will be eligible to participate in the benefits we offer generally to our
employees. A benefit summary is included in your new hire packet.

 
250 Williams Street | Suite E-100 | Atlanta, GA 30303 | www.inap .com
 

--------------------------------------------------------------------------------

·
After completing one year of service with INAP, should your employment be
terminated due to reasons other than cause and provided that you satisfy the
conditions of the Release Agreement, you will be eligible for twelve months of
Severance Pay. Should your employment be terminated due to reasons other than
cause prior to the completion of one year of service, you will be eligible for
six months of severance.

 
Although we expect that your relationship with INAP will be a long and
productive one, we are not requiring a commitment from you for a particular
length of time. Your employment with INAP will be “at will” meaning that you may
choose to resign at any time for any reason, and INAP may choose to end your
employment at any time for any reason. This offer should not be construed as
creating a contract of employment for a specific period of time and the at will
nature of your employment can only be changed by a written employment agreement
signed by you and INAP’s Chief Executive Officer.
 
INAP is required to verify the identity and employment authorization of all new
hires. To comply with this legal obligation, we must complete an Employment
Eligibility Verification Form I-9 within three days of your start date.
Information about what you will need to bring to work with you to complete this
form will be provided to you once you sign and return this offer letter. This
offer is also contingent upon successful completion of a background check.
 
You must also sign the attached Employment Covenants Agreement and certify you
have read and agree to be bound by the INAP Code of Conduct included in your new
hire packet.
 
James, we look forward to working with you as part of the INAP team. Please sign
and date this letter, and return it to the Human Resources Department.
 
Sincerely,
 
/s/ Peter Aquino
 
Peter D. Aquino
President & CEO
 
I accept the offer of employment contained in this letter and hereby agree that
I have read and understand the statements contained in this letter including all
attachments.
 
/s/ James Keeley
Date:  June 8, 2018
James Keeley
 

 

--------------------------------------------------------------------------------

INTERNAP CORPORATION
 
EMPLOYMENT COVENANTS AGREEMENT


This Employment Covenants Agreement (the “Agreement”) is made this 8th day of
June 2018 (the “Effective Date”), between Internap Corporation (the “Company”)
and James Keeley (“You” or “Your”) (collectively, the “Parties”). Unless
otherwise indicated, all capitalized terms used in this Agreement are defined in
the “Definitions” set forth in Exhibit A. Exhibit A is incorporated by reference
and is included in the definition of “Agreement.”


For and in consideration of the Company’s agreement to employ You or continue to
employ You, You agree to the following terms:


1.     Acknowledgments. You acknowledge and agree that the restrictions
contained in this Agreement, including, but not limited to, the restrictive
covenants set forth in Sections 2 and 3 below, are reasonable and necessary to
protect the legitimate business interests of the Company, and they will not
impair or infringe upon Your right to work or earn a living when Your employment
with the Company ends, and:
 
(a)   You will (i) serve the Company as a Key Employee; and/or (ii) serve the
Company as a Professional; and/or (iii) (A) have a primary duty of managing a
department or subdivision of the Company, (B) customarily and regularly direct
the work of two or more other employees, and (C) have the authority to hire or
fire other employees; and/or
 
(b)   Your position is a position of trust and responsibility with access to (i)
Confidential Information, (ii) Trade Secrets, (iii) information concerning
employees of the Company, (iv) information concerning Customers of the Company,
and/or (v) information concerning Prospective Customers of the Company.


2.     Trade Secrets and Confidential Information.
 
(a)   You represent and warrant that: (i) You are not subject to any legal or
contractual duty or agreement that would prevent or prohibit You from performing
Your duties for the Company or complying with this Agreement, and (ii) You are
not in breach of any legal or contractual duty or agreement, including any
agreement concerning trade secrets or confidential information, owned by any
other person or entity.
 
(b)   You shall not: (i) both during and after Your employment with the Company,
use, disclose, reverse engineer, divulge, sell, exchange, furnish, give away or
transfer in any way the Trade Secrets or the Confidential Information for any
purpose other than the Company’s Business, except as authorized in writing by
the Company; (ii) during Your employment with the Company, use, disclose,
reverse engineer, divulge, sell, exchange, furnish, give away or transfer in any
way (a) any confidential information or trade secrets of any former employer or
third party, or (b) any works of authorship developed in whole or in part by You
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or (iii) upon the termination of
Your employment for any reason, (a) retain Trade Secrets or Confidential
Information, including any copies existing in any form (including electronic
form) which are in Your possession or control, or (b) destroy, delete or alter
the Trade Secrets or Confidential Information without the Company’s prior
written consent.
 
(c)   The obligations under this Agreement shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law; and (ii) with regard to the Confidential Information,
remain in effect for so long as such information constitutes Confidential
Information as defined in this Agreement.
 
(d)   The confidentiality, property and proprietary rights protections available
in this Agreement are in addition to, and not exclusive of, any and all other
rights to which the Company is entitled under federal and state law, including,
but not limited to, rights provided under copyright laws, trade secret and
confidential information laws and laws concerning fiduciary duties.
 
JK
Initials

--------------------------------------------------------------------------------

3.     Non-Recruitment of Employees. During the Restricted Period, You shall
not, directly or indirectly, solicit, recruit or induce any Employee to (i)
terminate his or her employment relationship with the Company, or (ii) work for
any other person or entity engaged in the Business. The restrictions set forth
in this Section shall apply only to Employees (a) with whom You had Material
Interaction, or (b) You, directly or indirectly, supervised.
 
4.     Non-Disparagement. During Your employment and upon the termination of
Your employment with the Company for any reason, You will not make any
disparaging or defamatory statements, whether written or oral, regarding the
Company.
 
5.     Fiduciary Duty. You owe a duty of care and loyalty to the Company, as
well as a duty to perform Your duties to the Company in a manner that is in the
best interests of the Company. You owe such  duties to the Company in addition
to duties imposed upon You under applicable law.
 
6.     Work Product. Your employment duties may include the creation of Work
Product in areas directly or indirectly related to the business of the Company
or to a line of business that the Company may reasonably be interested in
pursuing. All Work Product shall constitute work made for hire and shall be
owned upon its creation exclusively by the Company. You hereby assign all Work
Product arising from your employment duties to the Company (whether
presently-existing or created in the future), for the exclusive benefit of the
Company. If (i) any of the Work Product may not be considered work made for
hire, or (ii) ownership of all right, title and interest in and to the Work
Product will not vest exclusively in the Company, then, without further
consideration, You hereby assign all presently-existing Work Product to the
Company, and agree to assign, and automatically assign, upon future creation,
all future Work Product to the Company.
 
The Company shall have the right to obtain and hold in its own name copyrights,
patents, design registrations and continuations thereof, proprietary database
rights, trademarks, rights of publicity and any other protection available in
the Work Product and all of the assets, properties, contracts, rights and
obligations relating thereto, including the right to recover for damages and
profits and any and all other remedies for past, present and future infringement
or misappropriation of the Work Product. You shall not take any actions
inconsistent with this Agreement, including but not limited to the execution of
any agreements with any third parties that may affect title in any Work Product
by the Company. At the Company’s request, You agree to perform, during or after
Your employment with the Company, any acts to transfer, perfect and defend the
Company’s ownership of the Work Product, including, but not limited to: (i)
executing all documents and instruments (including a formal assignment to the
Company), whether for filing an application or registration for protection of
the Work Product (an “Application”) or otherwise under any form of intellectual
property laws whether in the United States or elsewhere in the world, (ii)
explaining the nature and technical details of construction and operation of the
Work Product to persons designated by the Company, (iii) reviewing and approving
Applications and other related papers, or (iv) providing any other assistance
reasonably required for the orderly prosecution of Applications. You agree to
provide additional evidence to support the foregoing if such evidence is
considered necessary by the Company, is in Your possession or control, and is
reasonably available and retrievable.
 
You agree to disclose to the Company and provide the Company with a complete
written description of any Work Product in which You are involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product, upon creation of any subject matter that may constitute Work Product,
and upon request by the Company.
 
7.     License. During Your employment and after Your employment with the
Company ends, You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free license to: (i) make, use, sell, copy, perform, display, distribute
or otherwise utilize copies of the Licensed Materials, (ii) prepare, use and
distribute derivative works based upon the Licensed Materials, and (iii)
authorize others to do the same. You shall notify the Company in writing of any
Licensed Materials You deliver to the Company.
 
JK
Initials

--------------------------------------------------------------------------------

8.     Release. During Your employment and after Your employment with the
Company ends,  You consent to the Company’s use of Your image, likeness, voice
or other characteristics in the Company’s products, services or marketing or
informational materials. You release the Company from any cause of action which
You have or may have arising out of the use, distribution, adaptation,
reproduction, broadcast or exhibition of such characteristics. You represent
that You have obtained, for the benefit of the Company, the same release in
writing from all third parties whose characteristics are included in the
services, materials, computer programs and other deliverables that You provide
to the Company.
 
9.     Post-Employment Disclosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for whom You work or
consult as an owner, partner, joint venture, employee or independent contractor.
During the Restricted Period, You authorize the Company  to provide a copy of
this Agreement to persons and/or entities whom You work or consult as an owner,
partner, joint venture, employee or independent contractor.
 
10.  Return of Company Property/Materials. Upon the termination of Your
employment for  any reason or upon the Company’s request at any time, You shall
immediately return to the Company all of the Company’s property, including, but
not limited to, mobile phone, personal digital assistant (PDA), keys, passcards,
credit cards, confidential or proprietary lists (including, but not limited to,
customer, supplier, licensor and client lists), rolodexes, tapes, laptop
computer, software, computer files, marketing and sales materials and any other
property, record, document or piece of equipment belonging to the Company. You
shall not (i) retain any copies of the Company’s property, including any copies
existing in electronic form, which are in Your possession, custody or control,
or (ii) destroy, delete or alter any Company property, including, but not
limited to, any files stored electronically, without the Company’s prior written
consent. The obligations contained in this Section shall also apply to any
property which belongs to a third party, including, but not limited to, (i) any
entity which is affiliated or related to the Company, or (ii) the Company’s
customers, licensors or suppliers.
 
11.  Injunctive Relief. If You breach any portion of this Agreement, You agree
that: (a) the Company would suffer irreparable harm; (b) it would be difficult
to determine damages, and money damages alone would be an inadequate remedy for
the injuries suffered by the Company; and (c) if the Company seeks injunctive
relief to enforce this Agreement, You shall waive and shall not (i) assert any
defense that the Company has an adequate remedy at law with respect to the
breach, (ii) require that the Company submit proof of the economic value of any
Trade Secret or Confidential Information, or (iii) require the Company to post a
bond or any other security. Nothing contained in this Agreement shall limit the
Company’s right to any other remedies at law or in equity.
 
12.  Independent Enforcement. Each of the covenants set forth in Sections 2 and
3 of this Agreement shall be construed as an agreement independent of (i) any
other agreements, or (ii) any other provision in this Agreement, and the
existence of any claim or cause of action by You against the Company, whether
predicated on this Agreement or otherwise, regardless of who was at fault and
regardless of any claims that either You or the Company may have against the
other, shall not constitute a defense to the enforcement by the Company of any
of the covenants set forth in Sections 2 and 3 of this Agreement.  The Company
shall not be barred from enforcing any of the covenants set forth in Sections 2
and 3 of this Agreement by reason of any breach of (i) any other part of this
Agreement, or (ii) any other agreement with You.
 
13.  At-will Employment. This Agreement does not create a contract of employment
or a contract for benefits. Your employment relationship with the Company is
at-will. This means that at either Your option or the Company’s option, Your
employment may be terminated at any time, with or without cause or notice.
 
JK
Initials

--------------------------------------------------------------------------------

14.  Attorneys’ Fees. In the event of litigation relating to this Agreement, the
Company shall, if it is the prevailing party, be entitled to recover attorneys’
fees and costs of litigation in addition to all other remedies available at law
or in equity.
 
15.  Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
 
16.  Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal or unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.
 
17.  Governing Law. The laws of the State of Georgia shall govern this
Agreement. If Georgia’s conflict of law rules would apply another state’s laws,
the Parties agree that Georgia law shall still govern.
 
18.  No Strict Construction. If there is a dispute about the language of this
Agreement, the fact that one Party drafted the Agreement shall not be used in
its interpretation.
 
19.  Entire Agreement. This Agreement, including Exhibit A which is incorporated
by reference, constitutes the entire agreement between the Parties concerning
the subject matter of  this Agreement. This Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Agreement.
 
20.   Amendment. As a condition of employment and a material term under this
Agreement, You agree that, at any time during Your employment, if requested by
the Company, You shall sign an amendment to this Agreement which would modify
the Restrictive Covenants in Sections 2 and 3 of this Agreement (the
“Amendment”) based on changes to Your duties, changes in the Company’s Business
or changes in the law regarding restrictive covenants. You agree that You shall
not be entitled to any additional consideration to execute the Amendment. You
agree that Your refusal to sign any such Amendment shall constitute a material
breach of this Agreement. This Agreement may not otherwise be amended or
modified except in writing signed by both Parties.
 
21.  Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with the Company, regardless of who causes the
cessation or the reason for the cessation.
 
22.  Execution. This Agreement may be executed in one or more counterparts,
including, but not limited to, facsimiles and scanned images. Each counterpart
shall for all purposes be deemed to be an original, and each counterpart shall
constitute this Agreement.
 
23.  Consent to Jurisdiction and Venue. You agree that any and all claims
arising out of or relating to this Agreement shall be brought in a state or
federal court of competent jurisdiction in Georgia. You consent to the personal
jurisdiction of the state and/or federal courts located in Georgia. You waive
(a) any objection to jurisdiction or venue, or (b) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.
 
24.  Affirmation. You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement.
 
JK
Initials

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.


Internap Corporation
   
/s/ James Keeley
By: /s/ John D. Filipowicz
Employee Signature

 
Name:
John D. Filipowicz  
Printed Name:
James Keeley
     
Title:
Chief Administrative Officer          
Address: 250 Williams Street, Suite E-100, Atlanta, GA 30303
   

 
JK
Initials

--------------------------------------------------------------------------------

EXHIBIT A
 
DEFINITIONS


A.    “Business” means (i) those activities, products and services that are the
same as or similar to the activities conducted and products and services offered
and/or provided by the Company within two years prior to termination of Your
employment with the Company, and (ii) the business of providing information
technology (IT) infrastructure services that enable businesses to securely
store, host, access and deliver their online applications and media content
through the Internet. Such services include, but are not limited to: (a)
Internet connectivity, (b) colocation services, (c) managed hosting services,
(d) content delivery network services and (d) “Cloud” computing services.
 
B.    “Confidential Information” means (i) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (a) relates to
the business of the Company, (b) was disclosed to You or of which You became
aware of as a consequence of Your relationship with the Company, (c) possesses
an element of value to the Company, and (d) is not generally known to the
Company’s competitors, and (ii) information of any third party provided to the
Company which the Company is obligated to treat as confidential, including, but
not limited to, information provided to the Company by its licensors, suppliers
or Customers. Confidential Information includes, but is not limited to, (1)
methods of operation, (2) price lists, (3) financial information and
projections, (4) personnel data, (5) future business plans, (6i) the
composition, description, schematic or design of products, future products or
equipment of the Company or any third party, (7) the Work Product, (8)
advertising or marketing plans, and (9) information regarding independent
contractors, employees, clients, licensors, suppliers, Customers, Prospective
Customers or any third party, including, but not limited to, the names of
Customers and Prospective Customers, Customer and Prospective Customer lists
compiled by the Company, and Customer and Prospective Customer information
compiled by the Company. Confidential Information shall not include any
information that (x) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (y) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (z) otherwise enters the public domain through lawful means.
 
C.    “Customer” means any person or entity to which the Company has sold its
products or services.
 
D.    “Employee” means any person who (i) is employed by the Company at the time
Your employment with the Company ends, or (ii) was employed by the Company
during the last year of Your employment with the Company (or during Your
employment if employed less than a year).
 
E.     “Key Employee” means that, by reason of the Company’s investment of time,
training, money, trust, exposure to the public or exposure to Customers, vendors
or other business relationships during the course of Your employment with the
Company, You will gain a high level of notoriety, fame, reputation or public
persona as the Company’s representative or spokesperson, or will gain a high
level of influence or credibility with the Company’s Customers, vendors or other
business relationships, or will be intimately involved in the planning for or
direction of the business of the Company or a defined unit of the business of
the Company.
 
JK
Initials

--------------------------------------------------------------------------------

Such term also means that You will possess selective or specialized skills,
learning, or abilities or customer contacts or customer information by reason of
having worked for the Company.
 
F.    “Licensed Materials” means any materials that You utilize for the benefit
of the Company, or deliver to the Company or the Company’s customers, which (i)
do not constitute Work Product, (ii) are created by You or of which You are
otherwise in lawful possession, and (iii) You may lawfully utilize for the
benefit of, or distribute to, the Company or the Company’s customers, regardless
of whether they are resellers, distributors or end users.
 
G.    “Material Interaction” means any interaction with an Employee which
relates or related, directly or indirectly, to the performance of Your duties or
the Employee’s duties for the Company.
 
H.    “Professional” means an employee who has a primary duty the performance of
work requiring knowledge of an advanced type in a field of science or learning
customarily acquired by a prolonged course of specialized intellectual
instruction or requiring invention, imagination, originality or talent in a
recognized field of artistic or creative endeavor. Such term shall not include
employees performing technician work using knowledge acquired through on-the-job
and classroom training, rather than by acquiring the knowledge through prolonged
academic study, such as might be performed, without limitation, by a mechanic, a
manual laborer or a ministerial employee.
 
I.     “Prospective Customer” means any person or entity to which the Company
has solicited to purchase the Company’s products or services.
 
J.     “Restricted Period” means the time period during Your employment with the
Company, and for six (6) months after Your employment with the Company ends.
 
K.    “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors or suppliers, or a list of potential customers, clients, licensors or
suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
 
L.     “Work Product” means:
 

  (i)
any data, databases, materials, documentation, computer programs, inventions
(whether or not patentable), designs, trademarks and/or works of authorship,
including but not limited to, discoveries, ideas, concepts, properties,
formulas, compositions, methods, programs, procedures, systems, techniques,
products, improvements, innovations, writings, pictures, audio, video, images
and artistic works and any related application or registrations and each and
every original, interim and final version, copy, replica, prototype or other
original work of authorship thereof or in any way related thereto, any and all
reproductions, distribution rights, ancillary rights, performances, displays,
derivative works, amendments, versions, modifications, copies or other
permutations of the foregoing, regardless of the form or type and the renewals
and extensions thereof, or

 
JK
Initials

--------------------------------------------------------------------------------

(ii)
any subject matter (including but not limited to any new and useful process,
machine, manufacture or composition or matter, or any new and useful improvement
thereof) protected or eligible for protection under patent, copyright,
proprietary database, trademark, trade secret, rights of publicity, confidential
information or other property rights, including all worldwide rights therein,

 
that is or was conceived, created or developed in whole or in part by You while
employed by the Company and that either (a) is created within the scope of Your
employment, (b) is based on, results from or is suggested by any work performed
within the scope of Your employment and is directly or indirectly related to the
Business of the Company or a line of business that the Company may reasonably be
interested in pursuing, (c) has been or will be paid for by the Company, or (d)
was created or improved in whole or in part by using the Company’s time,
resources, data, facilities or equipment.
 
 
JK
Initials

--------------------------------------------------------------------------------